Issuer Free Writing Prospectus Dated August 20, 2010 Filed Pursuant to Rule 433 Registration Statement No. 333-167634 Dear Friend: We are pleased to invite you to invest during Charter Financial Corporation’s stock offering. The proceeds from the sale of shares of common stock will allow Charter Financial Corporation and its subsidiary, CharterBank, to grow and to offer new products and services. The stock offering will not result in changes to our corporate structure, bank name, management or offices. Enclosed you will find a Prospectus and a Questions and Answers Brochure with important information about the stock offering. We are offering up to 5,961,573 shares of common stock. We are offering shares of our common stock at a price of $10.52 per share. We may decrease the offering price to as low as $7.78 per share, due to demand for the common stock, changes in the market for the stock of financial institutions or regulatory considerations, without resoliciting persons who submitted orders. The actual price per share at which the shares of common stock will be sold will be determined by us prior to the completion of the stock offering. You will not be charged a sales commission for purchases during the stock offering. As a depositor of CharterBank, Neighborhood Community Bank or McIntosh Commercial Bank on December 31, 2008 or a depositor or eligible borrower of CharterBank on June 30, 2010, you have a priority right, but no obligation, to buy shares of Charter Financial Corporation common stock during the Subscription Offering, before shares are offered to the general public. Please read the enclosed materials carefully before making an investment decision. If you are interested in purchasing shares of Charter Financial Corporation common stock, complete the enclosed Stock Order Form and return it, with full payment, in the Stock Order Reply Envelope provided. Stock Order Forms and full payment must be received (not postmarked) by 2:00 p.m., Georgia time, on September 15, 2010. If you are considering purchasing stock with funds you have in an IRA or other retirement account, please call our Stock Information Center promptly for guidance, because these orders require additional processing time. I invite you to consider this opportunity to share in our future and, together with our Board of Directors, I thank you for your continued support as a CharterBank customer. Sincerely, Robert L.
